DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  “form” should be “from”.  Respectively, appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 through 4 and 6 through 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffmann (US 20210044069 A1).

In regards to claim 1, Hoffmann discloses a system ([Fig. 3]: a block diagram of the system) comprising: 
a robot configured to move a member ([Fig. 4]: depicts a robot end-effector, wire gripper, and image capture devices & [0029]: “to facilitate automatic robotic wire insertion” where wire reads on member); 
a first camera coupled to the robot configured to measure a first measurement between a portion of the member and a target ([Fig. 4]: First camera-102, Second camera-104, wire-110 & target-112; See [0007]: “The computing device configured to detect, within at least one image from each of the at least two image capture devices, one or more insertion holes of the connector, may further be configured to: color filter the at least one image from each of the at least two image capture devices; compute distances to a hole template to produce a distance map”; also see [0042]: “images are captured of the wire and wire contact along with the connector from more than one perspective. Using the different perspectives, a line is identified that extends in the direction of the wire and wire contact and a hole in the connector” where connector reads on target and computing distances to create a map reads on measurements); 
a second camera coupled to the robot configured to measure a second measurement between the portion of the member and the target ([Fig. 4]: First camera-102, Second camera-104, wire-110 & target-112; See [0007]: “The computing device configured to detect, within at least one image from each of the at least two image capture devices, one or more insertion holes of the connector, may further be configured to: color filter the at least one image from each of the at least two image capture devices; compute distances to a hole template to produce a distance map”; also see [0042]: “images are captured of the wire and wire contact along with the connector from more than one perspective. Using the different perspectives, a line is identified that extends in the direction of the wire and wire contact and a hole in the connector” where connector reads on target and computing distances to create a map reads on measurements); and 
a control device configured to control position of the robot in order to decrease the first measurement below a first selected value and the second measurement below a second selected valuepixel-wise ([0048]: After the robot executes the first alignment step, camera images are again captured and both contact and target hole positions updated. If this update yields a corrective movement command below a threshold (e.g., below 0.1 millimeters), the robot may not execute the correction and instead proceeds to move the contact toward the connector surface”; also see [0057-0058]: “To identify a local minimum, an elliptical boundary around each pixel may be analyzed…a weighted average may be computed over all pixels inside its elliptical boundary, where the weight is the inverse of the intensity of each pixel in the distance image… first the minimum distance (d.sub.min) may be computed between two holes. Second, any hole may be discarded as an outlier that has a distance to its nearest neighbor hole that is larger than a constant factor times d.sub.min”)

	In regards to claim 2, Hoffmann discloses the system of claim 1, wherein the first camera is directed in a first direction and the second camera is directed in a second direction ([Fig. 4]: First camera-102 directed in a first direction and a second camera-104 directed in a second direction; also see: [0034]: “the image captured by the cameras 32 of an example embodiment may be captured at a plurality of angles to provide different perspectives of the connector 10 and wire contacts”).

	In regards to claim 3, Hoffmann discloses the system of claim 1, wherein the first direction is different than the second direction [0041-0042]: “Capturing multiple perspectives, such as using two or more cameras, may enable accurate positioning of the wire contact and the connector as they are joined… images are captured of the wire and wire contact along with the connector from more than one perspective. Using the different perspectives, a line is identified that extends in the direction of the wire and wire contact and a hole in the connector.


	In regards to claim 4, Hoffmann discloses the system of claim 1, wherein the robot is configured to move in three dimensions ([0046]: “three-dimensional end-effector positions in the end-effector coordinate frame…These matrices can be used to map a three-dimensional position in the robot's end-effector frame”; also see [0048]: “The direction of the movement of the wire contact toward the connector surface matches the contact's direction in three-dimensions as obtained through the camera images”).


	In regards to claim 6, Hoffmann discloses the system of claim 1, wherein the first camera and the second camera are oriented such that at least a portion of the member and a portion of the target are both in a field of view of each camera ([0040]: “a robot end-effector 100 including a first camera 102 and a second camera 104. The robotic end-effector 100 may carry a wire 110 including a wire contact at the leading end of the wire 110, while a connector 112 is disposed in a fixed location as it is approached by the robotic end-effector 100. The two cameras 102, 104 are mounted on the robotic end-effector 100 in such a way as to view both the wire 110 including the wire contact and the connector 112 simultaneously” where connector reads on target).


	In regards to claim 7, Hoffmann discloses the system of claim 1, wherein the target is an orifice configured to receive at least a portion of the member ([0042]: “a line is identified that extends in the direction of the wire and wire contact and a hole in the connector that is the target hole for the wire is identified” where wire reads on member).

	In regards to claim 8, Hoffmann discloses the system of claim 1, wherein the member is a wire ([Fig. 4]: 110-wire; also see [0042]: “the identified hole 124 of the connector into which the wire 110 is to be inserted”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 through 17 are rejected under 35 U.S.C. 103 as being anticipated by Hoffmann (US 20210044069 A1).

	In regards to claim 5, Hoffmann discloses the system of claim 1, wherein the control device is configured to alternate articulation control from the first camera to the second camera and back to the first to articulate the member held by the robot towards the target ([0050-0053]: “the computing device 34, such as the processing circuitry 36, may be configured to perform the various operations of extracting the direction of a wire contact and tip position from the captured images… This process to obtain the contact direction and tip location may be repeated for at least two camera images captured from different perspectives… images may be analyzed without the wire contact inserted in the gripper. Such images may be captured during calibration. Since the gripper is fixed relative to the cameras, the gripper-tip location can be obtained as part of the calibration” Hoffmann discloses obtaining data interchangeably between both cameras. However, Hoffmann does not disclose the order of which camera was used to extract image data specifically from second camera, back to the first camera.  Therefore, it would have been obvious as a matter of design choice to one of ordinary skill in the art, to obtain image data from any order of cameras as a rearrangement of parts because there is no change in functionality. “Rearrangement of Parts”; See MPEP § 2144.04C). 


	In regards to claim 9, Hoffmann discloses a method for controlling a member robotically comprising: 
	obtaining a first measurement between a portion of the member and a target with a first camera [0007]: “The computing device configured to detect, within at least one image from each of the at least two image capture devices, one or more insertion holes of the connector, may further be configured to: color filter the at least one image from each of the at least two image capture devices; compute distances to a hole template to produce a distance map”; also see [0042]: “According to example embodiments described herein, images are captured of the wire and wire contact along with the connector from more than one perspective. Using the different perspectives, a line is identified that extends in the direction of the wire and wire contact and a hole in the connector” where connector reads on target and computing distances to create a map reads on measurements);
	articulating the member robotically until the first measurement converges the member and the target to a first selected value ([0050-0053]: see below); 
	obtaining a second measurement between the portion of the member and the target with a second camera ([0050-0053]: see below); and 
	articulating the member robotically until the second measurement reaches converges the member and the target to a second selected value ([0050-0053]: “the computing device 34, such as the processing circuitry 36, may be configured to perform the various operations of extracting the direction of a wire contact and tip position from the captured images… This process to obtain the contact direction and tip location may be repeated for at least two camera images captured from different perspectives… images may be analyzed without the wire contact inserted in the gripper. Such images may be captured during calibration. Since the gripper is fixed relative to the cameras, the gripper-tip location can be obtained as part of the calibration” Hoffmann discloses obtaining data interchangeably between both cameras. However, Hoffmann does not disclose the order of which camera was used to extract image data specifically from second camera, back to the first camera.  Therefore, it would have been obvious as a matter of design choice to one of ordinary skill in the art, to obtain image data from any order of cameras as a rearrangement of parts because there is no change in functionality. “Rearrangement of Parts”; See MPEP § 2144.04C).

	In regards to claim 10, Hoffmann discloses the method of claim 9, wherein the member is articulated in a first direction based on the measurement form the first camera ([0034]: “A camera, as described herein, captures an image of the field of view in the visible light spectrum and processes the image accordingly… The cameras 32 are generally configured to capture images of the front face of the connector 10… The cameras 32 may also be configured to capture images of the wire contacts during alignment of the wire contacts with the connector 10. As such, the image captured by the cameras 32 of an example embodiment may be captured at a plurality of angles to provide different perspectives of the connector 10 and wire contact”).


	In regards to claim 11, Hoffmann discloses the method of claim 10, wherein the member is articulated in a second direction based on the measurement of the second camera ([0034]: “A camera, as described herein, captures an image of the field of view in the visible light spectrum and processes the image accordingly… The cameras 32 are generally configured to capture images of the front face of the connector 10… The cameras 32 may also be configured to capture images of the wire contacts during alignment of the wire contacts with the connector 10. As such, the image captured by the cameras 32 of an example embodiment may be captured at a plurality of angles to provide different perspectives of the connector 10 and wire contact”).

	In regards to claim 12, Hoffmann discloses the method of claim 11, wherein the first direction is orthogonal to the second direction ([Fig. 4]: where first camera’s field of view is directed perpendicularly to second camera field of view; also see [0034]: “the image captured by the cameras 32 of an example embodiment may be captured at a plurality of angles to provide different perspectives of the connector 10 and wire contacts” where plurality of angles also can encompass orthogonal angles). 


	In regards to claim 13, Hoffmann discloses the method of claim 9, wherein the first direction includes a single plane and the second direction includes a single plane ([Fig. 4]: where each camera encompasses a single plane).


	In regards to claim 14, Hoffmann discloses the method of claim 13, wherein the first measurement and the second measurement are pixel-wise distances ([0048]: After the robot executes the first alignment step, camera images are again captured and both contact and target hole positions updated. If this update yields a corrective movement command below a threshold (e.g., below 0.1 millimeters), the robot may not execute the correction and instead proceeds to move the contact toward the connector surface”; also see [0057-0058]: “To identify a local minimum, an elliptical boundary around each pixel may be analyzed…a weighted average may be computed over all pixels inside its elliptical boundary, where the weight is the inverse of the intensity of each pixel in the distance image… first the minimum distance (d.sub.min) may be computed between two holes. Second, any hole may be discarded as an outlier that has a distance to its nearest neighbor hole that is larger than a constant factor times d.sub.min”).

	In regards to claim 15, Hoffmann discloses the method of claim 9, wherein the first camera obtains multiple measurements and articulates the member multiple times towards the target before the second camera obtains a measurement ([0050-0053]: “the computing device 34, such as the processing circuitry 36, may be configured to perform the various operations of extracting the direction of a wire contact and tip position from the captured images… This process to obtain the contact direction and tip location may be repeated for at least two camera images captured from different perspectives… images may be analyzed without the wire contact inserted in the gripper. Such images may be captured during calibration. Since the gripper is fixed relative to the cameras, the gripper-tip location can be obtained as part of the calibration” Hoffmann discloses obtaining data interchangeably between both cameras. However, Hoffmann does not disclose the order of which camera was used to extract image data specifically from second camera, back to the first camera.  Therefore, it would have been obvious as a matter of design choice to one of ordinary skill in the art, to obtain image data from any order of cameras as a rearrangement of parts because there is no change in functionality. “Rearrangement of Parts”; See MPEP § 2144.04C).


	In regards to claim 16, Hoffmann discloses the method of claim 9, wherein a point on the member and a point on the target point are identified by image processing ([0042]: “a line is identified that extends in the direction of the wire and wire contact and a hole in the connector that is the target hole for the wire is identified” where wire reads on member).

	In regards to claim 17, Hoffmann discloses the method of claim 16, wherein the image processing includes filtering an image of the point of the member and an image of the target point by color, by geometry, or template matching The computing device configured to compute distances to a hole template to produce a distance map may be configured to calculate a square distance between the hole template and a local image patch from an intensity image computed from the color filtered images for each patch location over the color filtered images.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664   
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664